Citation Nr: 1003055	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-06 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as a result of exposure to herbicides.  

2.  Entitlement to service connection for lumbar degenerative 
disc disease (low back disability).

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1971.  His decorations include the Combat Action 
Ribbon.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted entitlement to service 
connection for hearing loss and tinnitus, but denied 
entitlement to service connection for a low back disability, 
a left knee disability, and headaches.  The Veteran filed a 
notice of disagreement with respect to the service connection 
denials in July 2006.  The RO issued a statement of the case 
with respect to these issues in February 2007, and the 
Veteran filed his substantive appeal the next month.  

In May 2007, the RO received records from the Social Security 
Administration in connection with a disability award for the 
Veteran.  In June 2008, the RO made a formal determination 
that a supplemental statement of the case was not required, 
as the medical records received from the Social Security 
Administration were not pertinent to the Veteran's appeal. 

In March 2007, the Veteran, as part of his substantive 
appeal, requested a hearing before the Board at the local 
regional office.  The hearing was scheduled for November 19, 
2009.  On November 16, 2009, the Veteran contacted the RO and 
indicated that he would be unable to attend the hearing.  He 
indicated that he wished for his appeal to continue.  Since 
that time, the Veteran has not requested another hearing 
before the Board.  Based on the foregoing, the Board finds 
that the Veteran has withdrawn his request for a hearing.  
38 C.F.R. § 20.704.  

The issue of entitlement to service connection for a headache 
disability, to include as due to Agent Orange exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the medical evidence indicates that 
the Veteran's diagnosed low back disability loss is not shown 
to be etiologically related to active service.

2.  The preponderance of the medical evidence does not 
indicate that the Veteran currently has a left knee 
disability that is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The Veteran's low back disability was not incurred in or 
aggravated by active service, nor may such condition be 
presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A left knee disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In November 2005 and February 2007 
letters, VA informed the Veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible, including notice in the February 2007 letter 
of the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The February 2007 notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

The Veteran's service treatment records, VA and private 
treatment records, Social Security Administration (SSA) 
medical records, and VA examinations have been associated 
with the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board observes that for injuries alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof regarding events that occurred 
during combat.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either the existence 
of a current disability or nexus between that disability and 
service, both of which generally require competent medical 
evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 
(1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

In this case, the Board finds that the veteran's  receipt of 
the Combat Action Ribbon would qualify him for application of 
the relaxed evidentiary standard of proof pursuant to 38 
U.S.C.A. § 1154(b).  

In this case, the Veteran claims that he has a low back 
disability and a left knee disability that are related to his 
military service.  Specifically, the Veteran claims that he 
was treated in service for his back and left knee and that 
his current complaints are related to these episodes.  With 
respect to his back, the Veteran states that his back 
condition started in 1969 when he fell off of a truck with a 
heavy pack and other service members fell on top of him.

With respect to the Veteran's left knee claim, the Veteran's 
service treatment records indicate that the Veteran was seen 
in April 1970 for complaints of left knee pain for one month 
with running approximately 5 miles.  The Veteran was noted to 
have full range of motion, patella set loose, no laxity, 
negative McMurray's and no quad atrophy.  The impression was 
"probable looseness anterior cruciate, doubt other 
pathology."  In July 1970, the Veteran was seen for left 
knee pain.  He was given an impression of chronic left knee 
strain.  A November 2, 1970 anthrogram of the left knee was 
indicated to be normal.  On November 12, 1970, the Veteran 
reported that his knee was not hurting as much.  He was given 
an impression of chondromalacia patella.  The Veteran was 
seen again in January 1971 for a knee complaint.  The knee 
was not identified.  An impression of torn lateral meniscus 
posteriorly was indicated.  In April 1971, the Veteran was 
seen for complaints of recurrent giving way of the left knee 
with pain.  The physician noted that the Veteran had had 
multiple evaluations in the past where the Veteran was 
treated conservatively.  X-rays were unremarkable.  The 
Veteran was indicated to have no effusion or loose bodies, 
and a negative McMurray's test.  The Veteran was indicated to 
have some crepitus. Range of motion was full.  The Veteran 
was given an impression of possible internal derangement.  A 
subsequent May 1971 treatment note gave an impression of 
probable internal derangement left knee, chondromalacia 
patellae.  The Veteran's discharge examination indicated no 
knee injury or knee disability at service separation.  

After service, the Veteran's medical records do not indicate 
treatment for a left knee disability.

In order to determine whether the Veteran has a left knee 
disability that is the result of his military service, the 
Veteran was afforded a VA examination dated in April 2006.  
The RO indicated that the Veteran's claims file had been sent 
for review by the examiner.  The examiner noted the Veteran's 
medical history.  Specifically, the examiner noted that the 
Veteran had left knee pain in service and that a November 
1970 anthrogram of the left knee was normal.  The Veteran 
reported worsening of his left knee condition.  He indicated 
burning pain in the medial aspect of the left knee two to 
three times per week lasting until he sits down and rests.  
The Veteran indicated that the knee occasionally gives way.  
No weakness, fatigue, lack of endurance, popping, licking, 
subluxing, or dislocating were reported.  The examiner 
indicated that there was no current diagnosis of a left knee 
condition in the Veteran's medical records, and that the last 
time the Veteran sought treatment for his left knee was in 
the service.  After examination, the examiner stated that 
there were no significant objective findings at the time to 
support a diagnosis.  The examiner reported that the 
Veteran's left knee had normal objective testing during 
military service, and that he had not sought medical care for 
the knee since that time, which the examiner noted was 
approximately 35 years earlier.  He concluded by stating that 
the left knee complaints in the military are unrelated to the 
complaints at the current time.  

With respect to the Veteran's low back claim, the Veteran's 
service treatment records indicate complaints of recurrent 
left lower back pain since May 1969.  An April 1970 record 
noted that the Veteran was seen for low back pain.  He was 
indicated to have full range of motion, no local tenderness, 
LPM spasm, no radiation.  In November 1971 the Veteran was 
seen for pain the right dorsal lumbar area.  No recent 
history of trauma was noted.  The impression was back strain.  
A few days later the Veteran returned with complaints of low 
back pain despite treatment.  He was given an impression of 
low back strain.  The Veteran's discharge examination 
indicated no back injury or back disability at service 
separation.

After service, the Veteran's medical records indicate that 
the Veteran has been diagnosed with lumbar degenerative disc 
disease.  The Veteran's records also indicate that he had an 
injury to his back in 1998 where he fell in a street when a 
road caved in.  Records note that the Veteran landed on his 
tail bone and also ruptured a disc in his neck.  The medical 
records also indicate that the Veteran was rear-ended at work 
in April 2004.  The Veteran ruptured an additional disc in 
his neck and aggravated his low back condition.  The Veteran 
received worker's compensation for his neck injuries.  The 
Veteran's treatment records contain numerous reports 
concerning his back disabilities.  These records, however, do 
not comment on the etiology of the conditions.

In order to determine whether the Veteran's diagnosed low 
back disability is related to his military service, the 
Veteran was afforded a VA examination dated in April 2006.  
The RO indicated that the Veteran's claims file had been sent 
for review by the examiner.  The examiner noted the Veteran's 
medical history.  Specifically, the examiner noted the 
Veteran's complaints of back pain in the service and the 
Veteran's report of falling off of the truck in 1969.  The 
Veteran reported that his back condition had gotten 
progressively worse and that he now has pain that is  aching, 
burning, throbbing, and stabbing and is continuous across the 
mid-lumbar to lower lumbar area, and goes down both legs.  
The Veteran stated that he cannot sit or stand for more that 
ten or fifteen minutes because of pain.  The examiner also 
noted the Veteran's 1998 and 2004 injuries, and also noted 
that the Veteran's service treatment records indicate a 
diagnosis of lumbar strain in 1970.  An MRI of the low back 
was noted to reveal degenerative changes throughout the 
lumbar spine and lower thoracic spine, with L4-5 disc 
protrusion and no spinal stenosis.  Also, bilateral 
neuroforaminal stenosis at L5-S1, right greater that left, 
and less so at L4-5.  The examiner noted that the original 
MRI in 1993 indicated some degenerative changes at L4-5 and 
L5-S1.  After examination, the Veteran was diagnosed with 
lumbar degenerative disc disease.  The examiner stated that 
the Veteran had one incident of lumbar strain during military 
service, and subsequently had onset of degenerative changes 
in the 1990s, twenty years after service.  The examiner also 
noted that the Veteran had two workers' compensation 
injuries.  In this regard, the examiner noted that the 
Veteran's troubles with his low back did precede the workers' 
compensation injuries, but far proceeded the lumbar strain in 
the military.  He concluded by opining that the lumbar strain 
during military service did not cause, and is not related to, 
the low back problems today.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's low back disability or for a left knee disability.  

While, as noted above, the Veteran statements regarding his 
service and whether an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either the existence of a current disability or nexus between 
that disability and service, both of which generally require 
competent medical evidence.  See generally, Brock v. Brown, 
10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Here, the preponderance of the evidence does not indicate 
that the Veteran has a current left knee disability.  
Although in-service treatment for the Veteran's left knee has 
been established, there is no evidence of a current diagnosis 
or any post-service treatment.  See Pond v. West, 12 Vet. 
App. 341 (1999).  The Board notes that the existence of a 
current disorder is the cornerstone of a claim for VA 
disorder compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claim's (Court) interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disorder for VA compensation purposes 
cannot be considered arbitrary and therefore the decision 
based on that interpretation must be affirmed); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this regard, the 
Board notes that the April 2006 VA examiner, that the 
examined the Veteran and his claims file in connection with 
the claim, found no significant objective findings at the 
time to support a diagnosis.  And, even so, he also indicated 
that the left knee complaints in the military are unrelated 
to the complaints at the current time.  

And with respect to the Veteran's back disability, although 
the Veteran was diagnosed with lumbar degenerative disc 
disease, the April 2006 VA examiner specifically found that 
the veteran's lumbar strain during military service did not 
cause, and is not related to, the low back problems today.  
Similarly, the Veteran's left knee was found to have had 
normal objective testing during military service.  The 
examiner noted the Veteran did not seek treatment for the 
knee since being in the military 35 years ago.  And 
therefore, the examiner found that the left knee complaints 
in the military were unrelated to the complaints at the 
current time.  

In this regard, the Board notes that the Veteran has reported 
having left knee and back pain in service and has indicated 
that this has gotten progressively worse since that time.  In 
this regard, the Board also notes that the Veteran can attest 
to factual matters of which he has first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, a lay person is generally not capable of 
making medical conclusions, thus, lay statements regarding 
causation are generally not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Without 
more, a lay person cannot provide a competent opinion 
regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.

In this case, the Board finds that the Veteran is competent 
to report having pain in his left knee and back since his 
period of military service.  And there is no evidence to 
indicate that the Veteran's statements are not credible.  The 
Veteran, however, is not capable of providing a diagnosis or 
making a medical conclusion as to causation.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the April 2006 VA examiner's 
diagnoses and opinions, which were based on a review of the 
Veteran's medical records, to include service treatment 
records and post-service treatment records, as well as an 
interview and examination of the Veteran, provides the most 
probative evidence of record with respect to the Veteran's 
current diagnoses and the etiology of such diagnoses.  Based 
on all the evidence and on his expertise, the examiner 
provided a fully articulated opinion and provided sound 
reasoning for his conclusion.  

In conclusion, the Board concludes that the preponderance of 
the evidence is against finding that the Veteran's lumbar 
degenerative disc disease or a left knee disability are 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for lumbar degenerative disc disease is 
denied.

Service connection for a left knee disability.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran served in the Republic of Vietnam during the 
Vietnam Era, and thus is presumed to have been exposed to an 
herbicide agent during service.  See 38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii). The Veteran claims he has a 
current headache condition, to include as secondary to Agent 
Orange exposure.

The Board also notes that in order for service connection to 
be awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If a Veteran fails to demonstrate any one element, 
denial of service connection will result.

In this case, the Veteran's service treatment records 
indicate that the Veteran was seen in April 1970 for 
headaches.  The treatment note found that "headaches persist 
especially when surrounded by stresses.  Tension headaches 
now due to upcoming LG."  After service, the Veteran was 
also noted to have had a history of headaches and was 
diagnosed with headaches in 2001 and 2003.  The Veteran, 
however, has not been afforded a VA examination in order to 
determine whether a current headache disability had its onset 
in service or as a result of his military service.  

The Board finds that remand for a VA examination is necessary 
to determine if a headache disability was incurred in or 
aggravated in service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine if he has a 
current headache disability  that is 
etiologically related to service. The 
claims folder must be made available to 
the examiner for review before the 
examination. The examiner should review 
the entire claims folder, to include 
the Veteran's service medical records. 
The examiner must address the 
following:

(A) Identify any current headache 
disorder;

(B) If a current headaches disorder is 
diagnosed, is it as least as likely as 
not that such disorder had its onset or 
was incurred in service; the examiner 
should specifically indicate whether 
such diagnosed disorder is 
etiologically related to the Veteran's 
exposure to herbicides in service.

The examiner should specifically 
address pertinent findings from the 
record, and should include a complete 
rationale for all opinions expressed.

2.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence. If the benefit sought is not 
granted, the RO should furnish the 
Veteran and his representative with a 
supplemental statement of the case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


